Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Smith on 2/9/2021.


Paragraph 1 of the specification has been amended as follows: 
[0001]    This application is divisional of U.S. Application Ser. No. 15/548,166 filed on August 2, 2017, now US Patent 10,480,039, which is a U.S. National Stage under 35 U.S.C. §371 of International Application No. PCT/IB2016/050496, filed February 1, 2016, which claims priority to Swedish Patent Application No. 1550109-1, filed February 3, 2015, the entireties of which are incorporated herein by reference.

The claims have been amended as follows: 
An extraction mixture comprising:
a biomass hydrolysis solution that comprises water, a population of mixed sugars comprising xylose, an acid, and impurities; and
water of the biomass hydrolysis solution.
wherein the extraction mixture is configured to separate into two phases with an increased temperature,
wherein a first phase comprises the water of the biomass hydrolysis solution and a second phase comprises the thermally-phase separable solvent.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Forster, example 2 Table IV, teaches a hydrolysate comprising HCI, H20, carbohydrates, lignin, 2-ethyl-1-hexanol and n-hexanol.
The carbohydrates are a mixture of sugars including glucose and xylose.
Forster does not teach an extraction mixture comprising water and a thermally phase separable solvent relative to water wherein the extraction mixture is configured to separate into two phases with an increased temperature wherein a first phase comprises the water and a second phase comprises the thermally phase separable solvent as claimed in claim 1.  
Further, 2-ethyl-1-hexanol and n-hexanol are not thermally phase separable solvents. 

Qiao teaches a biomass hydrolysate comprising water, xylose, glucose, material acid, ash (impurities) and ethylene glycol. 

Further, ethylene glycol is not a thermally phase separable solvent. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEFANIE J COHEN/           Examiner, Art Unit 1732                                                                                                                                                                                             	2/9/21